 



Exhibit 10.48
Agreement on Technical Service
     This Agreement is made and entered into this day of January 1, 2005 by and
between Sina.com Technology (China) Co. Ltd. (“Party A”) with its principle
address at Ideal Plaza, 20F, 58 North 4th Ring Road West, Haidian District,
Beijing, PRC and Beijing SINA Infinity Advertising Co., Ltd.(“Party B”) with its
principle address at Ideal Plaza, 18F, 58 North 4th Ring Road West, Haidian
District, Beijing, PRC .
     Whereas:

(1)   Party A is a limited company incorporated in the People’s Republic of
China (“PRC”). It posses resources and technologies for website software
development.

(2)   Party B is an online advertising limited company registered in PRC, and is
engaged in the business of online advertising service;

(3)   Party A agrees to provide Party B with the corresponding online
advertising software application services according to and subject to the
provisions of this Agreement, including, but not limited to, technical support,
technical training and technical consultation. Party B agrees to accept the
above services provided by Party A.

     NOW, THEREFORE, in consideration of covenants and agreement herein
contained through friendly consultation, the parties hereby agree as follows:

1.   Technical services

1.1   Party A shall according to the terms in this agreement provide any
technical services (including, but not limited to, technical support, technical
training and technical consultation as well as those services listed in appendix
I) for online advertising and other related business operated by Party B.

1.2   Party B shall provide Party A with any and all necessary assistance
including, but not limited to:

  1.2.1   Urge its employees to take proper, reasonable due diligence when using
and operating the system and the equipment;     1.2.2   Inform Party A without
any delay of any circumstance that may affect the business operation of Party B;
    1.2.3   Allow Party A and its authorized persons to access any site owned or
rented by Party B that stores any system or equipment relating to its business
operation at any reasonable time;     1.2.4   Provide any other necessary
assistance.

1.3   Both parties agreed, if necessary, the parties will meet under the
framework of the provisions of this Agreement, the technical services for the
content, services modalities,

-1-



--------------------------------------------------------------------------------



 



    technical personnel and other specific terms or adjusted accordingly.

2.   Technical Service Fees and Payment

2.1   For technical services rendered by Party A, both parties agree hereby that
the technical service fee shall be based on the following formula:

Technical services fee = 1,000 Yuan per person per hour * number of days *
number of hours

3.   Intellectual property

3.1   Party A shall enjoy monopoly and exclusive rights to all intellectual
property rights, including but not limited to its advertising design and
development of any software copyright, arising from the implementation of this
agreement.

4.   Confidentiality

4.1   Either party shall keep any confidential material or information
(hereinafter referred to as “confidential information”) of the other party
acquired or accessed in signing or performing this agreement highly confidential
and shall not disclose, give or transfer such confidential information to any
third party, unless written approval has been obtained from the other party.

4.2   Either party shall return, destroy or dispose any document, data or
software carrying confidential information of the other party to such party in
any desirable way upon request and shall not use such confidential information
thereafterwards.

4.3   Both parties agree that regardless of changes, cancellation or termination
to the agreement, the provisions will remain in effect.

5.   Declaration and guarantee

5.1   Party A declares and guarantees

  5.1.1   Party A is a company legally incorporated and existing under the laws
of PRC;     5.1.2   Party A signs and performs the obligation prescribed in this
agreement under its authority and business scope, and has carried out proper
authorization within the company; which do not constitute any breach of any
restriction of legal documents binding upon such party     5.1.3   This
Agreement shall become effective, legally binding and enforceable on the date of
its being signed.



-2-



--------------------------------------------------------------------------------



 



5.2   Party B declares and guarantees:

  5.2.1   Party B is a company legally incorporated and existing under the laws
of PRC;     5.2.2   Party B signs and performs the obligation prescribed in this
agreement under its authority and business scope, and has carried out proper
authorization within the company; which do not constitute any breach of any
restriction of legal documents binding upon such party     5.2.3   This
Agreement shall become effective, legally binding and enforceable on the date of
its being signed.     5.2.4   Party B’s advertisements do not violate any use of
laws, regulations or governmental policies

6.   Force Majeure

6.1   When the implementation of this agreement was delayed or hampered, due to
any “Force Majeure”, the affected party shall not be liable under this agreement
to the event caused by “Force Majeure “. “Force Majeure event” means event that
cannot be avoided, when a party had exercised reasonable control and the
affected party had already exercised reasonable attention, including but not
limited to, acts of government, natural forces, fire, explosion, geographical
changes, storms, floods, earthquakes, tidal, lightning or war. However,
financial information, insufficient funds or financing should not be considered
as event that beyond one party’s reasonable control. Party affected by the
“force majeure events” shall notify the other party the “force majeure events”
and inform the other party of the procedures necessary to implement the
responsibilities under this agreement so as to seek a waiver from this agreement
or a waiver from any responsibility under any provision of this agreement.

6.2   The affected party of the “Force Majeure event” is not liable under this
Agreement only when the affected party has made reasonable efforts to implement
feasible responsibility of this agreement. A waiver of liability is limited to
the portion of delay or hamper caused by the “Force Majeure event”. Once such
exoneration reasons rectified or remedied, both parties agreed to resume the
best efforts to make the agreement fulfilled.

7.   Effectiveness and Early Termination

7.1   This Agreement shall become effective when signed on the date stated at
the beginning paragraph of this agreement. Other than early terminated according
to this agreement, this agreement is valid for one year from January 1, 2005 to
December 31, 2005. Prior to the expiration of the initial term, this agreement
can be renewed upon written confirmation by both parties.

-3-



--------------------------------------------------------------------------------



 



7.2   Without cause harm to the rights or subsidy of the party which initiate
the termination according the laws, this agreements or other documents, either
party shall have the right to terminate this Agreement immediately by giving
written notice to the other party in the event that the other party commits any
breach of any of the provisions of this Agreement and, in the case of a breach
capable of remedy, fails to remedy the same within 30 days after receipt of a
written notice giving full particulars of the breach and requiring it to be
remedied.

8.   Settlement of Disputes and Governing Laws

8.1   The Parties shall settle with good faith all disputes regarding to
interpretation and enforcement of any provisions of this Agreement by
consultation. The disputes that are failed to be resolved by consultation shall
be referred to China International Economic and Trade Arbitration Committee for
arbitration according to its existing arbitration rules. The place of
arbitration shall be in Beijing; and the language used in arbitration shall be
Chinese. The decision of arbitration shall be final and binding upon both
parties hereto.

8.2   Laws and regulations of PRC shall be applied for conclusion, execution,
interpretation and settlement of disputes concerning this agreement.

9.   Miscellaneous

9.1   Both parties may make amendments and supplements to this Agreement in
written form, which shall be part of this Agreement with equal legal force.

9.2   If any provision of this Agreement is entirely or partially invalid or
unenforceable for the reason of violating laws or government regulations or
other reasons, the affected part of such provision shall be deemed as deleted.
But deleting the affected part of such provision shall not impose any effect
upon the legal effect of other part of such provision and other provisions of
this Agreement. The Parties shall negotiate and conclude new provision to
replace such invalid or unenforceable provision.

9.3   Without written consent from the other party, each party shall not
transfer its rights and obligations under this agreement to any third party.

     
Sina.com Technology (China) Co. Ltd.
  Beijing SINA Infinity Advertising Co., Ltd.
 
   
 
   
Authorized Representative
  Authorized Representative

-4-



--------------------------------------------------------------------------------



 



Appendix 1:Contents of Technical Service
Both parties agree hereby that the contents of the technical service specified
by this agreement shall include, but not limited to, the following:

1   Technical Support for Web Advertising   1.1   Party A agrees hereby to
provide technical service in connection with web advertising to party B,
including, but not limited to the following:   1.1.1.   Development, update and
upgrade of software for releasing network advertisement;   1.1.2.   Installation
and debugging of software for releasing network advertisement;   1.1.3.  
Technical maintenance of software for releasing network advertisement;   1.1.4  
.Designing and making of network advertisement;   2   Technical Training   2.1.
  Party A agrees hereby to provide the following training service to party B and
its staffs:   2.1.1.   Skill training for Installation and operation of the
equipment and facilities;   2.1.2.   Training Service for customers service and
technology or others;   2.1.3.   Training for application of online editing
software.   3   Technical Consultation   3.1.   Provide consultation service for
the purchase of equipment and software and hardware system needed for network
operation developed by party B, including, but not limited to technical advice
for selection, systematic installation and debugging of tool software, internet
applications and technical platform as well as purchase, type and performance of
suitable hardware facilities and equipment.   3.2.   In relation to technology
project specified by party B, Party A agrees to provide technical consultation
service including technical argument, technical forecast, technical
Investigation for specific subject, report of analysis and assessment to party B
  3.3.   Provide technical consultation for application of network software,
hardware, equipment and online editing software of the system set or to be set
by party B.   3.4.   Provide the following information to party B: domestic,
oversea and party B’s network service including investigation, analysis and
assessment report of trend, technology, cost and income of special network
service.   3.5.   Party B may make problem inquiry or function consultation on
specific technical problems through Email, telephone, fax and the engineers of
party A shall assist Party B to settle such problems for clients.   3.6.   In
case of any emergency out of Party B’ control, the engineers of Party A may log
into the websites via telnet to inspection and system and then solve the
problems after obtaining consent from Party A.   3.7.   Party A may meet the
requirements of other technical consultations proposed by party B within its
compass.

[Text ends]

-5-